On behalf of the Government and people of Papua New Guinea, I wish to congratulate you, Sir, on your election to the important post of President of the forty-first session of the United Nations General Assembly. We are confident that under your able leadership the work of this august body will be carried out with efficiency and success.
I should also likeP on behalf of my country, to register our sincere appreciation for the excellent work performed by your predecessor, Mr. de Pinies of Spain. In addition, let me add my Government's voice to those who have already spoken in praise of the work being done by the Secretary-General of the United Nations, Mr. Javier Perez de Cueilar.
Papua New Guinea is situated in a part of the world which hears the name of peace - the Pacific Ocean. But we are no more immune to world-wide problems than are peoples in other parts of the world.
Governments in our region have been able to make modest, but none the less effective, contributions to the resolution of regional problems. But we remain vulnerable to other problems. In fact, the island States of the South Pacific are probably more vulnerable to some problems than are countries in other parts of the world.
The South Pacific is one of the few regions of the world where old-style colonialism is still to be found. People in our region look to people elsewhere for help and support in bringing colonialism to an end. We support people trying to free themselves from colonialism in other parts of the world.
Despite its peaceful-sounding name, the Pacific is not remote from the arms race. In fact, some parts of the region are used by a number of nuclear Powers for weapon testing and target practice.
The disarray in world commodity markets and the over-all decline in commodity prices affect us deeply.
Growing indifference to the problems of developing countries, expressed by what people in developed countries carelessly describe as aid fatigue, is having profoundly adverse effects on Government's capacity to provide services for our people and to improve living standards in the future.
The continuing failure by Governments in developed countries to address the issues raised by proposals, for a new international economic order makes even the modest goal of fiscal self-reliance, to which my Government is strongly committed, unnecessarily difficult to achieve.
This year, 1986, is the International Year of Peace. Under the United Nations Charter, all United Nations Members subscribe to peace. All of us say that we favor peace. But what have we really done to give effect to our common commitment?
The United Nations, formed in the aftermath of the Second World War, was intended by its founders to be a vehicle for securing peace - genuine and lasting peace. Its founders recognized, as the Charter shows, that such peace involves more than the absence of war. They saw that genuine and lasting international peace can come about only if we attend to the underlying causes of international conflict.
Inequity, the denial of basic human rights and the arms race are just as surely threats to peace as is naked military aggression.
Yet, year after year, leaders from all parts of the world stand in this Hall and speak in favor of peace, but little or nothing happens. In fact, international tensions are increasing. The United Nations is now more than a generation old.Can we, the next generation, do no more? Surely, we must - for ourselves, for our children and, if humanity is to survive, for their successors, too.
Papua New Guinea is a full, committed and - within the scope of available resources - active Member of the united Nations. For countries like mine, the United Nations is a vital - indeed, irreplaceable - means of securing national, regional and wider interests.
Successive Papua New Guinea Governments have always believed that we have a general interest in preserving and increasing international co-operation. We have a particular interest in supporting a strengthened united Nations system. We are therefore concerned at actions which have the effect of weakening or reducing participation in the work of the United Nations.
We urge other Governments to take careful heed of the Secretary-General's urgent warning regarding the financial state of the United Nations and to do what they can to help.
Limited though our capacity to influence events may be, my own and other Governments in our region are nonetheless determined to use what influence we have to give effect to the principles embodied in the United Nations Charter. We fully accept the obligations that arise from sovereign equality among the nations of the world.
My Government has thus recently concluded negotiating a treaty of mutual respect, friendship and co-operation with our closest neighbor, Indonesia. We believe that mutual respect is, and must be, the starting point of equitable and peaceful relations between sovereign States. Friendship and co-operation, the goals that all Members of the United Nations claim to share, must surely follow.
Together with the Governments of Solomon Islands and Vanuatu, we have formed a spearhead group to monitor and act on issues of special concern to the Melanesian States. The spearhead symbolizes a united effort, not an aggressive weapon. The group does not threaten other countries or regional groups. It is strongly committed to wider forms of regional and international co-operation.
In January, my Government decided to accede to the United Nations Convention and Protocol Relating to the Status of Refugees. The decision gave practical expression to our active commitment to vital and universal humanitarian
principles. We are already receiving some assistance from the office of the united Nations High Commissioner for Refugees (UNHCR).
Despite successive united Nations resolutions calling for arms control and eventual disarmament, the arms race continues apace. My Government is pleased at the decision to hold a summit meeting between the leaders of the two super-Powers. We are hopeful of a positive result. We are dismayed, however, at the over-all lack of progress being made towards arms control, not to speak of complete disarmament. The nuclear arms race threatens not only the main contestants, but all other countries.
Even if the ultimate horror of nuclear war can he averted, the destruction caused by the diversion of so much money, energy and talent away from the urgent problems of human suffering and development can only be described as obscene.
My Government inevitably gives a high priority to the security situation in our immediate region, but we are not indifferent to events and situations elsewhere. We therefore continue to urge all concerned in the Middle East to reach an equitable and peaceful solution to their problems consistent with the right of Israel to exist and with recognition of the legitimate rights of the Palestinians. We urge Governments in the region to work in a constructive way to resolve common problems, we also urge all those concerned to work towards the withdrawal of all foreign forces from Lebanon.
My Government continues to be horrified at the terrible cost in human life and physical destruction caused by the war between Iran and Iraq. Here, surely, is an issue which goes to the heart of our common commitment to peace.
Foe obvious reasons, Papua New Guineans are concerned with the rights of peoples in small States. Bar equally obvious reasons, we can only deplore the continuing loss of human life and the waste of resources caused by failure to respect those rights. We therefore reaffirm our opposition to the continuing Vietnamese occupation of Kampuchea. We are pleased to note that there may be signs of movement on the issue. We urge all parties to pay close attention to the constructive proposals put forward by the Association of South-East Asian Nations (ASEAN) for dealing with the issue.
We also continue to deplore the ongoing occupation of Afghanistan by the armed forces of the Soviet Union. To our east, we urge all countries with interests in Central America to pay close heed of the efforts being made by the Contadora Group to bring peace and
stability to the region.
My Government looks to the Governments of North and South Korea to work towards peaceful reunification. We support the admission of both Koreas to the United Nations.
In line with one of the deepest commitments of our foreign policy, we urge Governments in all parts of the world to show respect for the rights of independent countries of all sizes to be free from unwanted external interference.
We call for greater co-operative efforts to deal with the causes of terrorism in the world and to counter inter national crime.
Like other peoples who have experienced colonial rule, we Papua New Guineans not only value our country's independence but believe strongly that colonized peoples are entitled to their independence. Our conviction is, we know, consistent with the views expressed in numerous United Nations resolutions. Successive Papua New Guinea Governments have always supported such resolutions.
Decolonization in the South Pacific has generally been peacefully achieved. The Governments and peoples of the former colonial Powers have remained actively involved in the region as aid donors, investors, trading partners and members of the South Pacific Commission.
My Government is therefore all the more concerned at the direction that events in New Caledonia seem to be taking. Other Governments in the region are equally concerned. Since 1984, more than 2 0 people in New Caledonia, most of them members of the Melanesian Kanak population, have been killed by members of the French armed forces or by French settlers. Many others have been injured, even in the last few weeks. The previous French Government had, we believe, begun to react to the worsening situation in a serious and positive way.
Delegations will be aware of the decision made by the 13-member South Pacific Forum, the paramount regional organization in the South Pacific, to call for the re-inscription of New Caledonia on the United Nations list of Non-Self-Governing Territories. The recent summit meeting of the Non-Aligned Move men t at Harare, Zimbabwe, strongly supported the South Pacific Forum's decision to call for self-determination and the early transition to an independent New Caledonia in accordance with the rights and aspirations of the indigenous people," that is, the Kanaks.
We are pleased to note the strong support expressed by a number of Governments during this session for the just struggle of the Kanaks for independence in New Caledonia. All of us who are concerned with the situation in New Caledonia look to the General Assembly for support to re-inscribe New Caledonia on the United Nations list of Non-Self-Governing Territories during this session of the General Assembly.
The South Pacific area contains many - indeed, all too many - of the world's remaining Non-Self-Governing Territories, as was noted at the Non-Aligned Movement's summit meeting. France is not only the major remaining colonial Power in our region; it is unashamedly and insensitively so. The Government of France seems to regard the South Pacific as little more than a useful site for testing weapons and a backdrop for the expression of its residual imperial aspirations.
fty Government, like other Governments in the region, welcomes and appreciates the constructive role that the French and other Western European Governments play in our region through the Lome Convention and in other ways. But France is not a South Pacific country. New Caledonia is not a part of France. To suggest that either is the case, as the French Government does, is a delusion.
New Caledonia is. by all criteria, a colony of France. So is the area the French Government persists in referring to as "French Polynesia." And so, too, are Wall is aid FVituna. The indigenous people of New Caledonia are not the same as Metropolitan Frenchmen. The Kanaks are Mslanesians. They speak and act through the Kanak Socialist National Liberation Front, the FLNKS. Against ail reason, the French Government persists in regarding New Caledonia as part of France. It ignores the Kanaks. Where it cannot ignore them, it tries to silence them. It denies them opportunities for advancement. The French Government is generally indifferent and even hostile to the legitimate rights of the Kanaks. It intimidates the Kanaks. It actively supports the Kanaks' present and potential oppressors.
In flagrant defiance of paragraph 8 of the Annex to United Nations General Assembly resolution 35/118, the French Government continues to import Frenchmen from metropolitan France into New Caledonia. It is engaged in a military build-up of such proportions that the French military presence in New Caledonia is approximately twice as large as the entire armed forces of all Forum island countries combined. There is now an armed French soldier for every two Melanesian Kanak families in New Caledonia. And the soldiers sent to New Caledonia to suppress the FINKS are entitled to vote in local elections, as are other short-term residents from metropolitan France.
Through a combination of hostile propaganda, intimidation and active military intervention, the French Government seems determined to deny the legitimate rights of the Kanaks - rights which are theirs under the United Nations Charter.
We find it deeply and sadly ironic that the Government of a country which has itself experienced the dreadful agonies of unprovoked terrorist attacks on innocent civilians is itself directly engaged in bringing terror to our region.
My Government believes that we would be failing in our duty to the Kanaks and to the principles for which we stand if we did not bring the situation in New Caledonia before the General Assembly. The United Nations, which has played a vital role in the peaceful decolonization of the South Pacific, will lose credibility throughout the region if it does not respond promptly, decisively and effectively to the situation.
The re-inscription of New Caledonia on the United Nations list of Non-Self-Governing Territories is but a modest step. It threatens no one. It will, we hope, arouse the Government and people of France to a true appreciation of the wider implications of their actions and stimulate awareness of their true responsibilities and long-term interests in the region.
In line with the strong stance that we have taken on New Caledonia, we support other calls for self-determination by peoples still subject to colonial rule elsewhere. In particular we support the legitimate right of the Namibian people to be free from South African oppression.
Papua New Guinea's opposition to the vile principles and repellent practices of apartheid is a matter of public record. We deplore not only apartheid itself but the mounting cost in human dignity, life and property being paid by the African community as a result of the increasingly desperate attempts being made by the evil regime in Pretoria to maintain apartheid. We urge all Governments with a capacity to influence events in South Africa to use that influence to bring apartheid to an end. We condemn the Pretoria regime's repeated, unprovoked and flagrantly  illegal armed attacks on neighboring countries.
As I indicated at the outset, my Government deplores the slew progress being made towards arms control and disarmament, especially in regard to weapons of mass destruction. We are totally opposed to nuclear-weapon testing in the atmosphere. We therefore repeat our earlier protests against continuing French nuclear-weapon testing in our region.
Like most French people. Pacific Islanders do not want our children to have to breathe air, to drink water or to eat food which has been contaminated by nuclear pollution. People in our region have first-hand experience of nuclear-weapon testing that was supposed to be safe. They have injuries to show that it is not.
We simply cannot accept that the French Government or any other nuclear Power has the right to continue testing nuclear weapons in our region. If it so safe, let them test at home.
The South Pacific Forum has recently agreed to establish a Pacific nuclear-free zone under the Treaty of Rarotonga. The Treaty represents modest progress on a difficult subject.
My Government calls for further and more comprehensive consultation on measures which will make the South Pacific truly free from the hazards of nuclear contamination
We live in a world in which the economic circumstances of the developed countries have profound effects on the welfare and development prospects of developing countries. The point is made with some force in the latest editions of World Economic Outlook, prepared by the International Monetary Fund (IMF), and Trade and Development Report, of the United Nations Conference on Trade and Development (UNCTAD). We nay live in one world, but economic power, at least, remains remarkably one sided.
My Government welcomed the historic special session of the United Nations General Assembly special session devoted to the economic crisis in Africa. We support moves to deal with the crisis. But we must not forget that hunger, the debt crisis and instability in commodity markets are world-wide phenomena with world-wide effects.
Proposals for a new international economic order have been on the agenda of this Assembly and other international organizations since well before Papua New Guinea became independent* The need for progress is at least as urgent now as it was when the proposals were first formulated. But little, if anything, has happened.
Some modest improvements have been made on a regional, and even on a multi-regional, basis. The contribution being made to North-South co-operation by the Lome Convention is an example. My Government is also impressed by the valuable economic and other benefits being reaped by people in South East Asia as a result of regional co-operation among the member States of the Association of South East Asian Nations (ASEAN). We welcome the increasing interest being taken in the South Pacific by ASEAN members both individually and collectively. In the South Pacific, ray own Government and other Governments have been actively pressing for greater attention to be given to the existing structure of, and to the need to restructure, relations in the region. We have been particularly active in seeking the creation of a single regional organization. The concept of having a single regional organization for the South Pacific is important to us, not only because we seek to rationalize the activities of existing organizations but because we want to bring about a mare creative co-operative relationship between developed and developing countries in the region.
We can no longer accept the colonial-type assumptions implicit in the constitution, the structure and the activities of the South Pacific Commission.
We do not want to prevent Governments or other interested parties in metropolitan countries from playing a constructive role in our region, as I have said. But we are opposed to great-Power rivalry in the South Pacific. We cannot accept foreign domination.
We note the increasing interest the Government of the Soviet Union is talking in our region. We value the increasing contacts between ASEAN and Forum countries.
We look to the United States Government to play a positive role in resolving outstanding difficulties between the American Tuna-Boat Association and Forum countries over fisheries in the reqion.
We hope that the French Government will be responsive to international concern over its activities in the South Pacific.
We look forward to the day when a single regional organization can provide a framework and a means for constructive co-operation, based on sovereign equality and mutual respect, among all Governments with interests in the region. Such an organization will, my Government hopes, address a wide range of North-South issues on a regional basis: aid, trade, investment and other forms of mutual assistance.
The Governments of Australia and New Zealand are already engaged in wide-ranging dialog on a variety of economic and other matters with Forum island countries. We would like to see other countries become more constructively involved in the region too. Development assistance should be replaced by development co-operation. My Government is currently discussing practical proposals on the matter with the Government of Australia. We would like, in time, to see the range of issues and the number of participants expanded.
The Melanesian spearhead group has already taken steps to increase joint efforts to stem the flow of illegal narcotics into and through the reqion. Again, we would like to see our efforts taken up on a wider basis.
The South Pacific is, mercifully, peaceful, not only in name but, when compared with other, more troubled, parts of the world, quite peaceful in actuality. The people of the region want it to remain so. Our independence must be respected. Forum island countries need assistance in developing our natural resources and human potential so that we can become truly self-reliant. Our relations with other countries must be restructured in accordance with the principles of the united Nations Charter.

